Citation Nr: 1737861	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Hill-Sachs deformity of the acromioclavicle joint and degenerative arthritic changes of the right shoulder.
  
2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2014, the Board remanded the case to the RO for additional development.  The case has now been returned to the Board for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing held at the RO in January 2012.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, a claim for a TDIU due to the Veteran's service-connected GERD and right shoulder disabilities have been raised by the medical evidence of record, specifically April 2014 VA examination reports.  Accordingly, this issue has been included on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed before a decision can be reached in this case.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination in April 2014, it was determined that in order to be adequate for rating purposes a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  The Veteran's most recent VA examination in April 2014 does not meet the specifications of Correia.  The examination report contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  The prior VA examinations and other medical evidence of record also lack these findings.  An additional examination is therefore necessary under 38 C.F.R. § 3.159(c)(4) in order to ensure compliance with the decision in Correia.

As noted above, the claim for a TDIU has been raised by the evidence of record.  Specifically, an April 2014 VA examiner determined that the Veteran's service-connected right shoulder and GERD disabilities negatively impact his ability to work.  However, the evidence of record regarding the Veteran's employability is insufficient in that his current employment status is unclear from the evidence of record.  Thus, additional development should be undertaken to determine whether the Veteran wishes to pursue a TDIU claim.  Rice, 22 Vet. App. 447. 

Development of the TDIU claim may impact the claim for an increased rating claims in that such development may present a more complete picture of the Veteran's service-connected GERD and its effects.  Thus, the issue of an increased rating for GERD is also remanded to the AOJ.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

While on remand, the AOJ should obtain updated VA and private medical records identified by the Veteran as relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must assist the Veteran in the development of the record as it relates to the claim of entitlement to a TDIU. 

2.  Undertake appropriate action to obtain all outstanding VA and private treatment record pertinent to the claim on appeal. 

3.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the Veteran's disability, the examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right shoulder and the non-service connected left shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.

The examiner should also address all current functional impairment attributable to the Veteran's right shoulder.

4.  Undertake any additional development deemed appropriate, to include providing the Veteran with an appropriate examination to determine the current severity of his service-connected GERD disability.

5.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




